FoRD, Judge:
The suit listed above bas been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between Counsel for the plaintiff and the Assistant Attorney General for the United States, as follows:
1] That the items marked “A” and checked JT (Examiner’s initials) by Examiner J. Thompson (Examiner’s name) on the invoice covered by the above protest was assessed with duty at the rate of 250 per pound and 27%% ad valorem under the provisions of Paragraph 1311 of the Tariff Act of 1930 as modified by T.D. 51802 and 54108, consists of hunting jackets classified as clothing and articles of wearing apparel of every description manufactured in chief value of rayon or other synthetic textile, rns.p.f., and is claimed to be properly dutiable as a manufacture in chief value of india rubber, n.s.p.f., at the rate of 12%% ad valorem under the provisions of Paragraph 1537 (b) as modified by T.D. 53865 and 53877.
2] That the subject merchandise is in chief value of india rubber.
IT IS FURTHER STIPULATED AND AGREED, by and between the parties hereto, that the instant protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A” as aforesaid.
Accepting the foregoing stipulation of fact, we find and hold the items of merchandise, marked “A” and initialed JT on the invoice by Examiner J. Thompson, to be properly dutiable at the rate of 12% per centum ad valorem under the provisions of paragraph 1537 (b), Tariff Act of 1930, as modified by the Protocol of Terms of Accession by Japan to the General Agreement on Tariffs and Trade, 90 Treas. Dec. 234, T.D. 53865 and T.D. 53877, as manufactures of india rubber, not specially provided for, other.
To the extent indicated the specified claim in the above suit is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.